DAY, J.
1. In an action against a corporation to recover extra compensation or a bonus, brought by a director of such corporation, growing out of separate and distinct contracts of employment as treasurer and general manager and as president and general manager, covering a series of years, each period of employment constitutes a separate contract and cause of action, and a motion to separately state and number such causes of action should be sustained.
2. Under single annual resolutions adopted by a board of five directors, salaries and extra compensation were fixed for three officers, who were also members of the board and as such voted for such resolutions. The extra compensation so fixed was based upon the annual earnings of the company, after payment of certain per centum dividends on the issued stock of the corporation.
HELD: Since said resolutions were adopted by aid of the vote of the three interested directors, such resolutions are illegal and not sufficient upon which to base an action by the officer seeking to recover such extra compensation, after having voted in favor of such resolution.
Judgment affirmed.
Marshall, CJ., Allen, Kinkade, Robinson and Matthias, JJ., concur. Jones, J., dissents.